BASCHAB, Judge,
concurring specially.
Although I agree with the majority’s memorandum in this case, I feel compelled to write specially to express my concern about the punishment provisions set forth in § 22-27-7, Ala.Code 1975. In this regard, I question whether the Legislature *1245intended for an individual to be subjected to such a seemingly excessive fine; whether it intended for the fine to be imposed for the time of noncompliance or after a court has found that a violation exists; whether it truly intended for a violation to constitute a misdemeanor; what it meant when it referred to a “continuing” violation; and whether, in cases of continuing violations, it intended for each day’s violation to constitute a separate misdemeanor offense. Therefore, I urge the Legislature to reexamine this statute and to make its intent regarding punishment clear.
LONG, P.J., concurs.